DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the allowable subject matter of claim 4, indicated in page 6, par. 10 of the last Office action of 12 May 2021, was added to claim 1. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system for correcting malocclusion including a corrective appliance having an arm extending from the first mount to a position way from the occlusal surface of the first mount towards the gingival line and the second coupling located at the terminal end of the arm in combination with the elements set forth in the claim. 
Regarding claim 15, the allowable subject matter of claim 16, indicated in page 6, par. 10 of the last Office action of 12 May 2021, was added to claim 15.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system for correcting malocclusion including an arm extending from the corrective appliance to a position away from the occlusal surface of the corrective appliance towards the gingival line, the second coupling located at a terminal end of the arm in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772